PER CURIAM.
This writ of habeas corpus was sued out testing the order of exclusion of the relator, a Chinese person, who is an applicant for admission to the United States. He was excluded by the Board of Special Inquiry because of discrepancies in the evidence which satisfied the Board and the Department of Labor that he was not the son of a deceased United States citizen, as claimed, and therefore was not within the exempt classes prescribed by the Immigration Act of May 26, 1924 (8 USCA §§ 145, 146, 166, 167, 179, 201-226, 229). The conclusion of the Board of Special Inquiry, in view of the discrepancies established, is binding upon us, and the appellant has had a fair hearing. The decision below was not reached arbitrarily. United States v. Ju Toy, 198 U. S. 253, 25 S. Ct. 644, 49 L. Ed. 1040; Tang Tun v. Edsell, 223 U. S. 673, 32 S. Ct. 359, 56 L. Ed. 606; United States ex rel. Fong Lung Sing v. Day, 37 F.(2d) 36 (C. C. A. 2); United States ex rel. Fong On v. Day, 54 F.(2d) 990 (C. C. A. 2).
Order affirmed.